FILED
                              NOT FOR PUBLICATION                           AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LONNIE DONELL PERKINS,                            No. 11-16903

                Plaintiff - Appellant,            D.C. No. 1:10-cv-01115-GBC

  v.
                                                  MEMORANDUM *
R. CRUM, Correctional Officer; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gerald B. Cohn, Magistrate Judge, Presiding **

                              Submitted August 8, 2012 ***

Before:         ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       California state prisoner Lonnie Donell Perkins appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Perkins consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process and Eighth Amendment violations in connection with his prison gang

validation and placement in the Security Housing Unit (“SHU”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we

affirm.

      The district court properly dismissed Perkins’s due process claim because

Perkins failed to allege facts showing that he was denied due process when he was

validated as a gang member. See Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir.

2003) (prison gang validation decisions need only be supported by “some

evidence,” and prison officials need only provide the inmate with some notice of

the charges against him and an opportunity to present his views).

      The district court properly dismissed Perkins’s Eighth Amendment claim

regarding conditions in the SHU because “administrative segregation . . . is within

the terms of confinement ordinarily contemplated by a sentence.” Anderson v.

County of Kern, 45 F.3d 1310, 1316 (9th Cir. 1995) (conditions associated with

administrative segregation, such as confinement in a single cell for most of the day,

did not violate the Eighth Amendment).

      Perkins’s request for judicial notice, received on May 3, 2012, is denied.

      AFFIRMED.


                                          2                                   11-16903